DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       GREGORY DESHAZIOR,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1980

                         [November 8, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Paul L. Backman, Judge;
L.T. Case No. 062013CF005399A88810.

  Gregory Deshazior, Miami, pro se.

  No appearance required of appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.